Citation Nr: 1212103	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy and peripheral vascular disease of the right lower extremity as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy and peripheral vascular disease of the left lower extremity as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2008, the Veteran's representative indicated that the Veteran wished to have a hearing before a member of the Board via videoconference.  He had not previously requested a hearing during the pendency of the appeal.  In a February 2012 letter, the Board asked the Veteran to clarify whether he wanted to attend a Board hearing.  In March 2012, the Veteran responded that he did not wish to appear at a hearing and to have the Board consider his case on the evidence of record.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.702(e) (2011).

In August 2009, the Board received evidence from the Veteran in the form of internet medical research regarding diabetes mellitus and vascular disease.  The Veteran had been notified by letter, dated in September 2008, that he had 90 days to submit additional evidence to the Board.  Because this evidence was received over 90 days after the relevant notice letter, and because the Veteran has not demonstrated that there was good cause for the delay, the evidence is referred to the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(b) (2011).  Even so, because the claims pertaining to peripheral vascular disease are being remanded, the AOJ will have an opportunity to consider the evidence when the claims are re-adjudicated.

The decision below addresses the Veteran's claim of service connection for tinnitus and the initial rating issue concerning diabetes mellitus.  The claims of service connection for peripheral neuropathy and peripheral vascular disease of the right and left lower extremities are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran does not have tinnitus that is related to his active military service.

2.  Since the award of service connection, the Veteran's diabetes mellitus has required the use of insulin, an oral hypoglycemic agent, and a restricted diet; regulation of activities has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for an initial rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the claims.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision has been accomplished as to the tinnitus service connection claim and diabetes rating claim on appeal.  Through a May 2007 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's service connection claims, including the underlying claim for diabetes mellitus.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the May 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.

Specifically as to the diabetes mellitus claim, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand of these two issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these two issues.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA outpatient clinic in Pensacola, Florida.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  

Additionally, in August 2007, the Veteran was provided a VA examination in connection with his diabetes mellitus claim, the report of which is of record.  That examination report contains sufficient evidence by which to evaluate the Veteran's diabetes mellitus in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Generally, reexaminations will be required if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  See 38 C.F.R. § 3.327(a) (2011).  In the Veteran's case, the evidence does not indicate that there has been a material change in his diabetes mellitus and the current rating is not incorrect as discussed below.  The August 2007 VA examination is an adequate evaluation of the Veteran's disability.  Therefore, a remand for another examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Although a VA examination was not provided in connection with the tinnitus claim, one is not necessary to decide the claim.  As detailed in the analysis section, because the information and evidence does not establish that the Veteran suffered an event, injury, or disease in service, and because the evidence does not indicate that his current tinnitus may be associated with his military service, the Board finds that a medical examination is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence for these two claims.

II. Analysis

A. Service Connection for Tinnitus

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Generally, there must be (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2007).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

The Veteran contends that service connection is warranted for tinnitus as a result of acoustic trauma during service in the Republic of Vietnam under combat conditions.  An October 2006 record from K.LT., M.D., indicates that the Veteran has a history of ringing in the ears.  Additionally, an April 2007 VA treatment records notes a positive report of tinnitus.

A review of the Veteran's service treatment records does not reveal a reference to tinnitus or acoustic trauma.  At his August 1969 separation examination, the Veteran denied having a history of ear trouble.  The ears and drums portions of the examination were normal.  No defect or diagnosis was listed at that time.

Significantly, the Veteran's service records do not reflect that he participated in combat.  His DD-214 documents that he had service in the Republic of Vietnam.  However, his military occupational specialty (MOS) is listed as Stock Control and Accounting Specialist, which is equivalent to the civilian occupation of Shipping Clerk.  This MOS is not indicative of combat service.  Additionally, the Veteran did not receive an award or medal reflective of participation in combat.

In view of the above information and evidence, the Board finds that the Veteran did not participate in combat against the enemy and that his statements regarding in-service acoustic trauma under combat conditions are not credible.  See Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (the Board must assess the credibility and probative value of evidence); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  His contention is not consistent with the service treatment records and circumstances of service documented on his DD-214.  Additionally, the Veteran has not set forth any injury, event, or disease, to which his current tinnitus could possibly be related other than acoustic trauma under combat conditions.  Moreover, the evidence does not indicate that he has experienced a continuity of symptoms since military service.  See 38 C.F.R. § 3.303(b) (continuity of symptomatology required after discharge to support a claim when a condition is not shown to be chronic in service).  Furthermore, no medical professional has related his tinnitus to military service.  See 38 C.F.R. § 3.303(d) (allowing for service connection when a disease diagnosed after service is shown to have been incurred in service).  

In consideration of the evidence of record, the Board finds that the Veteran does not have tinnitus that is related to his active military service.  In this case, only the current disability element of the service connection claim has been met.  Without sufficient evidence establishing in-service incurrence of a disease or injury, or subsequently, a causal relationship between the present disability and the disease or injury incurred during service, service connection is not warranted for tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Shedden, 381 F.3d at 1167.  Additionally, as noted previously, because the information and evidence does not establish that the Veteran suffered an event, injury, or disease in service, and because the evidence does not indicate that his current tinnitus may be associated with his military service, the Board finds that a medical examination is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.

For the foregoing reasons, the Board finds that the claim of service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Initial Rating for Diabetes Mellitus

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection for diabetes mellitus was granted in October 2007.  A 20 percent disability rating was assigned effective February 26, 2007.  The Veteran appealed for a higher initial rating.  Diabetes mellitus is evaluated under Diagnostic Code 7913.  

Pursuant to Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119 (Diagnostic Code 7913) (2011).

A note that follows the criteria states the following:  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

A review of the evidence reveals that the Veteran has received treatment for diabetes mellitus since approximately 1995.  Treatment for his diabetes mellitus has required insulin, an oral hypoglycemic agent, and a restricted diet.  In August 2007, the Veteran underwent VA examination in connection with the claim.  The examiner expressly stated that the Veteran's treatment consists of insulin and diet, as well as oral hypoglycemic medication.  In March 2008, the Veteran's treating physician, Dr. Greenlee, stated that the Veteran's diabetes is under control with the use of insulin and diet.  These are the type of requirements contemplated by the 20 percent rating that was initially assigned for his diabetes mellitus.

The criteria for a rating in excess of 20 percent for diabetes mellitus necessitate a requirement of "regulation of activities."  This is so for a 40, 60, and 100 percent rating.  With respect to a 40 percent rating, the United States Court of Appeals for Veterans Claims (Court) has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).  Additionally, medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364.

In the Veteran's case, the evidence does not show that his diabetes mellitus requires regulation of activities or "avoidance of strenuous occupational and recreational activities."  The August 2007 VA examiner expressly found that there is no restriction on the Veteran's activity.  Additionally, it was noted that the Veteran works full-time as a railroad car inspector.  In the March 2008 letter, Dr. Greenlee stated that the Veteran participates in an exercise program.  Thus, although the Veteran asserts that his diabetes mellitus requires regulation of activities, the medical evidence shows that he actually participates in an exercise program rather than avoids strenuous recreational activities and works full-time.  Without sufficient evidence that the Veteran's diabetes mellitus requires regulation of activities as defined in the rating criteria, a 40 percent (or higher) rating is not assignable even though the two other requirements have been met given the conjunctive nature of the rating criteria.  See 38 C.F.R. § 4.119 (Diagnostic Code 7913); Camacho, 21 Vet. App. at 366.  Consequently, an initial rating in excess of 20 percent for diabetes mellitus is not warranted during any point since the award of service connection.  See Fenderson, 12 Vet. App. at 126.

As to other possible complications, the record shows that the Veteran has transient ischemic attack/cerebrovascular accident with optic nerve damage in the left eye associated with diabetes mellitus.  He was awarded service connection for this disability in the October 2007 rating decision.  The Veteran did not appeal that aspect of the decision.  Additionally, the evidence suggests that he may have peripheral neuropathy or peripheral vascular disease of the lower extremities associated diabetes mellitus.  The Board will address this possible complication in the remand section of the decision.  The evidence does not suggest any other complication of diabetes mellitus to evaluate separately.  See 38 C.F.R. § 4.119 (Diagnostic Code 7913, Note 1).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's diabetes mellitus has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 20 percent for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Board finds it necessary to remand the claims of service connection for peripheral neuropathy and peripheral vascular disease of the right and left lower extremities to the AOJ for additional development.

The Veteran has not contended that service connection is warranted for these disabilities affecting both lower extremities on a direct basis to service and the record does not reasonably raise that theory of entitlement.  Instead, the Veteran contends that service connection is warranted as secondary to service-connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2011) (service connection may be granted for disability that is proximately due to or aggravated by service-connected disease or injury).

The August 2007 VA examiner, a physician assistant, addressed the matter.  The examiner diagnosed the Veteran with peripheral vascular disease.  However, the examiner stated that he could not say without resorting to mere speculation the precise cause or aggravation of the disability because there are several risk factors, including diabetes mellitus, hypertension, smoking, dyslipidemia, and genetics.  Here, the Board does not find that the examiner set forth an adequate explanation for why an opinion could not be provided without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the Board finds that the claims must be remanded to afford the Veteran another VA examination.  See Barr, 21 Vet. App. at 311-12.  The prospective examination should be conducted by a VA physician with appropriate expertise in addressing the possible relationship between diabetes mellitus and peripheral vascular disease or peripheral neuropathy.

Notably, in January 2008, Dr. Greenlee indicated that it is common knowledge that diabetes is by far the greatest risk factor for atherosclerotic disease.  He stated that it was logical to relate the Veteran's arterial insufficiency in his left lower extremity and associated claudication to his diabetic condition.  Dr. Greenlee did not address the Veteran's right lower extremity.  On remand, the prospective examiner should consider Dr. Greenlee's January 2008 letter along with the medical research submitted by the Veteran that is being referred to the AOJ.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a physician with the appropriate expertise to address the possible relationship between diabetes mellitus and peripheral vascular disease or peripheral neuropathy.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Any indicated testing should be conducted.  The examiner should identify whether the Veteran has peripheral neuropathy and peripheral vascular disease of the right and left lower extremities.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability of the lower extremity was either (a) caused by, or (b) aggravated by the Veteran's service-connected diabetes mellitus.  The examiner should consider Dr. Greenlee's January 2008 opinion and the medical research submitted by the Veteran.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Then, after undertaking any other development deemed appropriate, re-adjudicate the issues of entitlement to service connection for peripheral neuropathy and peripheral vascular disease of the right and left lower extremities.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


